§
  CHRISTOPHER ERIC AGUILERA,                                     No. 08-18-00227-CR
                                                  §
  Appellant,                                                        Appeal from the
                                                  §
  v.                                                               41st District Court
                                                  §
  THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                  §
  Appellee.                                                      (TC# 20140D02006)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 7TH OF DECEMBER, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.